By the provisions of rule 34* exhibits shall not be printed at length unless the judge or referee so direct. Clearly this refers to the judge or referee before whom the ease was tried. As it appears that the surrogate has not exercised his discretion in the matter, this motion is denied, without costs, with leave to apply to the surrogate for such direction as he may think proper. If this application were properly before us *941we see no reason why it should not he granted. Present— Jenks, P. J., Burr, Carr, Stapleton and Rich, JJ.

 General Rules of Practice, rule 34.— [Rep.